                                   Case 2:05-mc-02025
                                        2:21-cv-00202-AJS
                                                       Document
                                                          Document
                                                                183-2
                                                                    2 Filed 02/11/21 Page 1 of 2

      AO 440 (Rev. 06/12) Summons in a Civil Action


                                                    UNITED STATES DISTRICT COURT
                                                                                             for the
                                                                       Western District
                                                                      __________        of Pennsylvania
                                                                                  District of __________

                ROBERT JAHODA and THOMAS KLAUS                                                   )
                                                                                                 )
                                                                                                 )
                                                                                                 )
                                         Plaintiff(s)                                            )
                                                                                                 )
                                              v.
                                                                                                 )
                                                                                                           Civil Action No.                  21-202
                                  CEREBRAL, INC.                                                 )
                                                                                                 )
                                                                                                 )
                                                                                                 )
                                       Defendant(s)                                              )

                                                                      SUMMONS IN A CIVIL ACTION

      To: (Defendant’s name and address) CEREBRAL, INC.
                                                        c/o LEGALINC CORPORATE SERVICES INC.
                                                        651 N BROAD ST SUITE 206
                                                        MIDDLETOWN, DE 19709




                   A lawsuit has been filed against you.

               Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
      are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
      P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
      the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
      whose name and address are: Carlson Lynch, LLP
                                                        1133 Penn Avenue, 5th Floor
                                                        Pittsburgh, PA 15222




             If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
      You also must file your answer or motion with the court.


                                                                                                           &/(5.2)&2857
                                                                                                              CLERK OF COURT


    Date:
02/11/2021                                                                                                  Susan Parmeter
                                                                                                                     Signature of Clerk or Deputy Clerk
'DWH6LJQDWXUHRI&OHUNRU'HSXW\&OHUN
                        Case 2:05-mc-02025
                             2:21-cv-00202-AJS
                                            Document
                                               Document
                                                     183-2
                                                         2 Filed 02/11/21 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
